                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:16-cr-00074-MOC-DSC


 UNITED STATES OF AMERICA,                  )
                                            )
                                            )
 v.                                         )                              ORDER
                                            )
 JERITON LAVAR CURRY,                       )
                                            )
                Defendant.                  )




       THIS MATTER is before the Court on defendant’s pro se Letter Motion for

Compassionate Release/Reduction of Sentence, (Doc. No. 344).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                                Signed: January 27, 2021
       .




      Case 3:16-cr-00074-MOC-DSC Document 345 Filed 01/27/21 Page 1 of 1
